 

 

 

 

 

 

 

ea —I
USDC SPNY
H DOCUMENT
UNITED STATES DISTRICT COURT ELECTR WiCALLY PILED:
SOUTHERN DISTRICT OF NEW YORE -
Doc #. on eres cents menus eermasancsettaay
RAFAEL CEARA, DATE Fil ILE: boo
Plaintiff,
1:13-CV-3041-LAP
-against-
ORDER
MARY CLARK-DIRUSSO,
Defendant.

 

 

LORETTA A. PRESKA, United States District Judge:

Plaintiff Rafael Ceara, proceeding without counsel, filed this complaint in May 2013,
asserting that the defendant, prosecutor Mary Clark-DiRusso, violated his civil rights. At the
time, Ceara was incarcerated at Sing Sing Correctional Facility, making him subject to the Prison
Litigation Reform Act (PLRA). Just two weeks before Ceara filed this complaint, he had filed a
substantially similar complaint against the same defendant. Finding that the two actions were
duplicative, by order dated May 16, 2013, the Court dismissed this one. (ECF No. 3.)

On July 8, 2019, pro bono counsel appeared in this action on Ceara’s behalf and moved
under Rule 60(a), Fed. R. Civ. P., to have the Court reopen this case, vacate the judgment, and
construe the complaint in this action as an amended complaint in Ceara’s earlier action, Ceara v.
Clark-DiRusso, 1:13-CV-2626.

For the reasons discussed below, the Court corrects the Order of Dismissal and Civil
Judgment in this action.

BACKGROUND

On April 8, 2013, Ceara submitted a complaint in which he alleged that the defendant,
Mary Clark-DiRusso, who prosecuted him in Westchester County Supreme Court, was

unconstitutionally denying him visitation with his daughter. His complaint was received by the

 

 

 
Clerk’s Office and opened as Ceara v. Clark-DiRusso, ECF 1:13-CV-2626, 2 (Ceara v. Clark-
DiRusso £), on April 19, 2013.

Ceara’s complaint and attachments included the following allegations. Ceara was
convicted in Westchester County Supreme Court of committing a criminal sexual act and
endangering the welfare of a child. The state court, upon sentencing Ceara, issued an order of
protection barrmg Ceara from having any contact with his daughter until 2053. One week later,
Ceara petitioned for custody in the Westchester County Family Court. Mary Clark-DiRusso was
in attendance. The Family Court dismissed Ceara’s petition because the order of protection was
“not modifiable” by the Family Court. Ceara alleged that Clark-DiRusso went “out of her
jurisdiction” and used “her position to influence a tribunal to deprive him of visitation” with his
daughter. He also alleged that Clark-DiRusso lied to the Family Court and subjected him to
double jeopardy.

Approximately two weeks after Ceara filed Ceara v. Clark-DiRusso I, on May 1, 2013,
the Clerk’s Office received a second complaint from Ceara. The complaint, dated April 22, 2013,
included almost identical allegations against the same defendant, Mary Clark-DiRusso.

The Court concluded that the second complaint was duplicative of the complaint in
Ceara v. Clark-DiRusso I, which was still pending at the time, and that no useful purpose would
be served by the litigation of the duplicate case. The Court therefore dismissed the action without
prejudice. (Order dated May 16, 2013, ECF No. 5.) In doing so, the Court made no finding that
Ceara’s filing of the second complaint was frivolous or malicious. It did, however, cite to 28
U.S.C. § 1915(e)(2)(B), a provision of the in forma pauperis (IFP) statute that requires a court to

dismiss a case if it determines that the action “(i) is frivolous or malicious; (ii) fails to state a

 
claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is
immune from such relief.” (/d.)

By order dated May 20, 2013, the Court dismissed Ceara v. Clark-DiRusso I. The court
found that Ceara’s request for injunctive relief was barred under the Rooker-Feldman doctrine.
As for the damages claims against Clark-DiRusso, the Court found that as a witness in the
Family Court proceeding, Clark-DiRusso was entitled to absolute immunity. Moreover, Ceara’s
allegations did not suggest that he stated any constitutional claim against Clark-DiRusso. (ECF
1:13-CV-2626, 5.) Ceara appealed the order of dismissal, but the Court of Appeals dismissed the
appeal as frivolous. (Mandate issued Sept. 18, 2013, ECF 1:13-CV-2626, 8.)

In 2015, Ceara filed a case in the United States District Court for the Western District of
New York, alleging that the defendant correctional officials violated his constitutional rights.
(Ceara v. Dowley, 6:15-CV-6266.) The court initially granted Ceara IFP status, but the
defendants moved to revoke his IFP status under the “three-strikes” provision of the PLRA.
Under that provision:

In no event shall a prisoner bring a civil action .. . [IFP] if the prisoner has, on 3

or more prior occasions, while incarcerated or detained in any facility, brought an

action or appeal in a court of the United States that was dismissed on the grounds

that it is frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). The court granted the defendants’ motion and dismissed the complaint
without prejudice to Ceara’s paying the $400 filing and administrative fees within 30 days. It
noted that the purpose of the three-strikes provision was to deter prisoners from filing multiple
frivolous civil rights actions. (Order dated Aug. 1, 2018, 6:15-CV-6266, ECF No. 30, at 3.) The
court counted the following as strikes: (1) this Court’s dismissal of Ceara’s complaint in Ceara v.

Clark-DiRusso [ on immunity grounds; (2) the Second Circuit’s dismissal of Ceara’s appeal of

 
Ceara v. Clark-DiRusso I as frivolous; and (3) this Court’s dismissal of Ceara’s complaint in this
action as duplicative of Ceara v. Clark-DiRusso I.

Ceara appealed the dismissal, and the Second Circuit appointed pro bono counsel to brief,
among other issues, whether a dismissal as duplicative constitutes a strike under 28 U.S.C.
§ 1915(g).

Ceara, through pro bono counsel, now moves to vacate the judgment under Rule 60(a),
Fed. R. Civ. P. (See letter-motion dated July 8, 2019, ECF No. 11.) Ceara notes that in the hard-
copy court file, counsel discovered a letter from Ceara dated April 22, 2013, which was stamped
as received by the Court’s Pro Se Office on May 1, 2013, but was never docketed on the court’s
electronic filing system. In that letter, Ceara explained to the Clerk of Court that he was sending
in a second complaint to replace the one he had sent two weeks earlier. He requested that the
Clerk return the first complaint because it included the original order of protection, which he
needed for other purposes and did not intend to send. He explained, “this is just an amendment to
the first complaint and done more correctly.” (ECF No. 8, p. 2.) It is unclear whether the letter
accompanied Ceara’s complaint in this action, which was also dated April 22 and received by the
Pro Se Office on May 1, or whether it was sent in a separate envelope. ©

DISCUSSION

Ceara argues that the failure to docket the letter allows the Court, under Rule 60(a), Fed.
R. Civ. P., to correct the mistake by vacating the judgment and treating the complaint as an
amendment to the complaint in Ceara v. Clark-DiRusse I, ECF 1:13-CV-2626. Had this letter
been docketed for the Court’s consideration, Ceara argues, the Court would have understood that
Ceara did not intend to file a new action and would not have dismissed this case as “duplicative.”

Under Rule 60(a), a “court may correct a clerical mistake or a mistake arising from

oversight or omission whenever one is found in a judgment, order, or other part of the record.”

 
The rule permits a court “to conform [an] order to ‘the contemporaneous intent of the court.’” Jn
re Marc Rich & Co. A.G., 739 F.2d 834, 837 (2d Cir. 1984) (quoting Jackson v. Jackson, 276
F.2d 501, 503 (D.C. Cir. 1960)). A court may, for example, invoke Rule 60(a) “to resolve an
ambiguity in its original order to reflect contemporaneous intent and ensure that the court’s
purpose is fully implemented.” 12 Moore’s Fed. Prac. — Civil § 60.11[1][c] (quoting Burton v.
Johnson, 975 F.2d 690, 694 (10th Cir. 1994)). The grant of a motion under Rule 60(a} does not
result in relief from the underlying judgment. Int’ Controls Corp. v. Vesco, 556 F.2d 665, 670
(2d Cir, 1977). But a court may not correct a judgment “to reflect a new and subsequent intent
because it perceives the original judgment to be incorrect.” 12 Moore’s § 60.11[2] n.16 (quoting
Burton, 275 F.2d at 694),

Ceara’s argurnent seems to be that the Court did not consider Ceara’s letter of April 22,
2013, and had it done so, it wouid not have made the error of dismissing the case as
“duplicative,” or perhaps, the Clerk would never have opened this action. In seeking vacatur,
Ceara seeks relief from the underlying judgment that resulted from this error. But this is the type
of substantive correction that is not permitted under Rule 60(a). See 12 Moore’s § 60.11 [1][c]
(“Of course, a court may never use Rule 60(a) to correct ambiguities in a judgment or order to
reflect anything other than the court’s intent, as reflected by the record, at the time the original
judgment or order was entered. A substantive change may not be disguised as a ‘clarification.””).
The Second Circuit has explained that “[t]he relevant distinction is ‘between what is erroneous
because the thing spoken, written or recorded is not what the person intended to speak, write or
record, and what is erroneous because the person iater discovers that the thing said, written or
recorded was wrong. The former comes within Rule 60(a); the latter does not.’” Panama

Processes, SA v. Cities Service Co., 789 F. 2d 991, 995 (2d Cir. 1986) (quoting Marc Rich, 739

 
F.3d at 837). Even if Rule 60(a) permitted the Court to vacate the judgment, the Court cannot use
the Rule to do so based on new information or arguments that may cause it to rethink the grounds
for the dismissal. See Paddington Partners v. Bouchard, 34 F.3d 1132, 1144 (2d Cir. 1994)
(permitting courts to correct errors that were intended at time of order or judgment would destroy
“the balance between justice and finality that the drafters of Rule 60 carefully forged”).

The Court finds that it is appropriate nonetheless to correct the May 16 Order of
Dismissal and Civil Judgment, but for reasons other than those that Ceara asserts.

While a dismissal of a case as duplicative “may ... arise within the ambit of the court’s
power to dismiss a complaint as frivolous or malicious pursuant to 1915(e),” Abreu v. Travers, N.
15-CV-540, 2015 WL 10741194, at *4 (N.D.N.Y. Sept. 14, 2015) (emphasis added) (citing
Bailey v. Johnson, 846 F.2d 1019, 1021 (Sth Cir. 1988)), this Court frequently dismisses actions
as “duplicative” without finding that the case was frivolous or malicious where it appears that the
plaintiff may not have intended to file the new case. Litigants may send multiple copies of a
complaint for various nonmalicious reasons: for example, they may not know whether prison
officials mailed their first copy, or whether the Clerk received it; or they may intend subsequent
copies as courtesy copies (this Court has in the past required litigants to provide multiple copies
of the complaint). The Court does not automatically assume that a duplicative filing is frivolous
or malicious.

In dismissing this action without prejudice as “duplicative,” the Court made no finding
that the case was frivolous or malicious, nor did it intend to imply that the case was dismissed on
that basis. While it did cite to 28 U.S.C, § 1915(e)(2)(B) (see ECF No. 6), the statutory provision
that includes the requirement that a court dismiss an action that is frivolous or malicious, this

was inadvertent. Had the Court intended to dismiss the case as frivolous or malicious, it would

 
have clearly so stated. Citation to this provision was a mistake that the Court may correct under
Rule 60(a). And there is good reason to do so.

The Second Circuit has held that a district court should not state at the time of dismissal
whether the dismissal qualifies as a strike under § 1915(g). Instead, the district court should
“clearly set forth the reasons for dismissal, ‘including whether the dismissal is because the claim
is ‘frivolous,’ ‘malicious,’ or ‘fails to state a claim,’ whether it is because the prisoner has failed
to exhaust an available administrative remedy, or for other reasons. The[se] judgment[s] should
also state whether the dismissal is with prejudice or without.’... Clarifications of this sort ‘will
undoubtedly assist subsequent courts that must determine whether a plaintiff is barred from
maintaining an action in forma pauperis by the three strikes rule of Section 1915(g).’” Deleon v.
Doe, 361 F.3d 93, 95 (2d Cir. 2004) (quoting Snider v. Melindez, 199 F.3d 108, 115 (2d Cir.
1999)); see also See Denton v. Hernandez, 504 U.S, 25, 33 (1992) (“[T]he district courts, who
are ‘ali too familiar’ with factually frivolous claims ... are in the best position to determine
which cases fall into that category” (quoting Neitzke v. Williams, 490 U. S. 319, 328 (1989)).

The Court concludes that the Order of Dismissal and Civil Judgment mistakenly cited to
28 U.S.C. § 1915(e)(2)(B), which was contrary to the Court’s intent at the time and created
ambiguity as to whether the action was dismissed because the complaint was frivolous,
malicious, or failed to state a claim. Accordingly, the dismissal and judgment should be corrected
to omit the reference to 28 U.S.C. § 1915(e)(2)(B).

Ceara also requests that the complaint in this action be docketed as an amended
complaint in Ceara v. Clark-DiRusso I, 1:13-CV-2626, Ceara notes that he does not seek any
modification of the judgment dismissing that case. Because the complaint in this action is not

substantively different from the complaint in Ceara v. Clark-DiRusso I, and it is not clear that

 
Rule 60(a) authorizes this relief, the Court declines to direct the Clerk to docket the complaint in
that closed action.

The Dismissal Order and Civil Judgment are hereby modified to remove reference to 28
UIS.C. § 1915(e)(2)(B). This correction is consistent with the Court’s intent at the time that the
Dismissal Order and Judgment were entered.

CONCLUSION

The Dismissal Order and Civil Judgment are hereby modified to remove reference to 28
U.S.C. § 1915(e)(2\(B). This correction is consistent with the Court’s intent at the time that the
Dismissal Order and Judgment were entered. The Clerk of Court is directed to terminate the
letter-motion at ECF No. 11 and to docket this order as a “written opinion” within the meaning of
Section 205(a)(S) of the E-Government Act of 2002.

SO ORDERED.

pas NewYork, dU VOLP Lph, J) Yrewkh

LORETTA A. PRESKA
United States District Fudge

 

 
